          Case 2:20-mj-01031-GBW Document 31 Filed 05/29/20 Page 1 of 9



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

UNITED STATES,

        Plaintiff,

v.                                                                 Case. No. 20-mj-1031 GBW

ETHAN OLLER, et al.,

        Defendants.

                                                 ORDER

        This matter comes before the Court upon Defendant Oller’s Motion to Reconsider

Detention Order and Set Conditions of Release (doc. 26). Having considered the Motion,

the Response and Pretrial Services’ Response to Motion for Reconsideration,1 the Court

concludes that no hearing or further argument is necessary. The Motion will be

DENIED.

                                     PROCEDURAL HISTORY

        On April 14, 2020, a criminal complaint was filed charging the defendant Ethan

Oller (hereinafter “Defendant”) and his co-defendant Sebastian Chacon with possession

with intent to distribute marijuana and tetrahydrocannabinol (“THC”) and conspiracy,



1“Pretrial Services believes the Court should maintain its original position and not release the defendant
as we have not received information from our respective agencies reporting that the Detention Centers to
include Otero County; are unable to address the inmates needs when it comes to a diagnosis of COVID-
19, combined with a health condition(s). As such, based on the identified risk factors identified in the Bail
Report prepared for your Honor on April 21, 2020, we maintain our original recommendation and
respectfully oppose any release conditions the Motion filed by defense counsel.”




                                                      1
        Case 2:20-mj-01031-GBW Document 31 Filed 05/29/20 Page 2 of 9



contrary to 21 U.S.C. §§ 841 and 846, and with possession of a firearm during, in relation

to, and in furtherance of a drug trafficking crime, contrary to 18 U.S.C. § 924(c). Doc. 1.

The complaint also alleges that the firearms possessed were discharged, contrary to 18

U.S.C. § 924(c)(1)(A)(iii). Id. The Defendant was arrested on April 20, 2020, and ordered

detained pending trial on April 27, 2020. The Court ordered the Defendant to be

detained as a flight risk and a danger to the community based on the Defendant’s

failure to introduce sufficient evidence to rebut the presumption that no condition or

combination of conditions will reasonably assure the appearance of the Defendant and

the safety of the community. Doc. 21. Indeed, three separate charges against Defendant

carry the rebuttable presumption of detention pursuant to 18 U.S.C. § 3142(e)(3) -- 18

U.S.C. § 924(c), 21 U.S.C. §§ 841(c)(1)(C), and 21 U.S.C. §§ 846 in violation of 21 U.S.C. §

841(c)(1)(C). Defendant has not appealed this ruling. Defendant now moves the Court

“to order him temporarily released to his approved third-party custodian pursuant to a

$5,000 unsecured bond and ankle-monitor/house arrest conditions.” Doc. 26 at 8.

                       RECONSIDERATION UNDER §3142(f)(2)

       It is clear that Defendant is seeking this relief pursuant to §3142(i) which permits

temporary release. However, given the motion’s title, he may also be seeking a

reconsideration of the detention order pursuant to §3142(f)(2). See doc. 26. Although

Defendant does not cite §3142(f)(2), the Court will briefly address it. Under that

provision, “the [detention] hearing may be reopened… if the judicial officer finds that



                                              2
          Case 2:20-mj-01031-GBW Document 31 Filed 05/29/20 Page 3 of 9



information exists that was not known to the movant at the time of the hearing and that

has a material bearing on the issue whether there are conditions of release that will

reasonably assure the appearance of such person as required and the safety of any other

person and the community.” 18 U.S.C. §3142(f)(2). As will be discussed below,

Defendant’s arguments for release center around a medical condition which arose after

the initial detention decision.2 While Defendant’s concerns are relevant as potential

“compelling reason[s]” under §3142(i), they do not particularly bear on Defendant’s risk

of flight or danger to the community. Consequently, the Court will not reopen or

reconsider the detention order under §3142(f)(2).

                           TEMPORARY RELEASE UNDER §3142(i)

        The relevant statute allows for temporary release of a defendant “to the extent

that the judicial officer determines such release to be necessary for preparation of the

person’s defense or for another compelling reason.” 18 U.S.C. §3142(i). The defendant

bears the burden of proof under this provision. United States v. Reese, 2012 WL

13080791, *2 (D.N.M. April 2, 2012) (citation omitted). Defendant’s compelling reasons

are that he has tested positive for COVID-19 and he suffers from asthma. As a result, he

is at higher risk for medical complications.




2 Defendant also argues that he can pay the $100 cash bond on his active warrant. See doc. 26 at 1-2.
However, such information was certainly “known to the movant at the time of the hearing” and thus
inappropriate as a basis for reconsideration under §3142(f)(2).



                                                    3
            Case 2:20-mj-01031-GBW Document 31 Filed 05/29/20 Page 4 of 9



          It seems self-evident that requests for temporary release under §3142(i) should

not be analyzed in a vacuum. The Court must balance the reasons advanced for such

release against the reasons (and their strength) under the statutory factors which led to

detention. In this case, the Court will evaluate the following factors: (1) the strength of

the basis for the defendant’s pretrial detention, (2) the nature of defendant’s medical

concerns, and (3) the efficacy of the proposed release plan in addressing the concerns of

the Court when the original detention decision was made as well as the medical

concerns now present.

                                       BASIS FOR DETENTION

          Even without relying on the presumption of detention, the statutory factors

overwhelmingly support detention of Defendant. First, the nature and circumstances of

the offenses charged indicate a high level of dangerousness. See 18 U.S.C. § 3142(g)(1).

The offenses involve significant drug-trafficking and the discharge of a firearm in

furtherance of that trafficking. These crimes pose a significant danger to the community

as shown by Congress expressly listing them under this factor3 and dictating that, for

persons so charged, it is “presumed that no condition or combination of conditions will

reasonably assure the appearance of the person as required and the safety of the




3   “[T]he nature and circumstances of the offense charged, including whether the offense is a crime of
violence, a violation of section 1591, a Federal crime of terrorism, or involves a minor victim or a
controlled substance, firearm, explosive, or destructive device;… .” 18 U.S.C. § 3142(g)(1).




                                                       4
         Case 2:20-mj-01031-GBW Document 31 Filed 05/29/20 Page 5 of 9



community.” 18 U.S.C. § 3142(e)(3). Second, the weight of evidence against the

Defendant is substantial. See doc. 1; doc. 28 at 8. When the Defendant was apprehended

outside his hotel, he had a tan handgun and a distributable quantity of marijuana/THC

products in his backpack. Id. The Defendant’s hotel room, rented under his name, also

had two additional firearms, along with a distributable quantity of marijuana/THC

products. Id. The Defendant also gave a post-Miranda statement admitting to using the

tan handgun in his backpack to shoot at an apartment with his co-defendant. Id. The

government has also discovered numerous digital photographs and communications

which corroborate Defendant’s involvement with the charged criminal activity. Id.

Third, Defendant’s history and characteristics further support detention, as he, at the

age of 18, has three prior failures to appear and an active bench warrant. See doc. 6 at 5.

Moreover, according to the Defendant’s domestic partner4 and despite his asthma,

Defendant uses marijuana on a regular basis. Id. at 6. Fourth, the nature and

seriousness of the danger to any person or the community that would be posed by

Defendant’s release is extreme and high. As alleged in the criminal complaint, the

Defendant and his co-defendant shot approximately 21 rounds of ammunition at or near

an apartment building due to a drug trafficking-related dispute. See doc. 1. The




4The Pretrial Services Report identifies Dayna Janette Anchondo as Defendant’s “common-law-wife.”
Doc. 6 at 1. However, New Mexico does not recognize common law marriage unless such marriage has
been held legal in another state. As Defendant has lived his entire life in New Mexico, it appears
impossible that his relationship with Ms. Anchondo qualifies as a common law marriage.



                                                 5
        Case 2:20-mj-01031-GBW Document 31 Filed 05/29/20 Page 6 of 9



Defendant and his co-defendant possessed approximately 86.8 gross kilograms of

marijuana/THC products in total, along with three firearms, ammunition, and a high-

capacity dual-drum magazine capable of storing 100 rounds of ammunition. Id.

       Based on the statutory factors, the Court is strongly persuaded that no condition

or combination of conditions will reasonably assure the appearance of Defendant as

required and the safety of any other person and the community.

                NATURE OF DEFENDANT’S MEDICAL CONCERNS

       Against this strong case for detention, Defendant argues that he should be

released because he has tested positive for COVID-19 and suffers from asthma. See

generally doc. 26. As a result, he is at higher risk for medical complications. The facts

cited in the Motion regarding Defendant and the COVID-19 pandemic could support

two independent theories justifying release: (i) that Defendant is not or will not receive

proper medical care; and (ii) that Defendant could recover and then become reinfected.

With respect to the first theory, Defendant describes his symptoms as “tightness in his

chest, difficulty breathing, and the worst headache he has ever had.” Id. at 2. He has

not filed a reply refuting the government’s assertion that, as of May 20th, he has not had

a fever after May 7th and is stable. See doc. 28 at 4. In his Motion, he does not assert that

he should be receiving medical treatment that he is not receiving nor that, if he were to

need medical care in the future, he would not receive it. See generally id. He also does

not explain how his condition is more likely to worsen in custody than at home. Id.



                                              6
        Case 2:20-mj-01031-GBW Document 31 Filed 05/29/20 Page 7 of 9



Without such allegations accompanied by adequate support, the Court rejects this

justification as a compelling reason for temporary release.

       With respect to the second theory, Defendant takes issue with the containment

procedures utilized by the detention facility. Id. at 2-5. Assuming the likely fact that

Defendant contracted COVID-19 while at the detention facility, the containment

procedures certainly failed. However, given that Defendant has become infected, the

efficacy of containment procedures as to him are decidedly less relevant. He could only

be harmed by faulty containment in the future if, after his recovery from the current

infection, he was infected again. Given the likelihood that infection by COVID-19

confers some level of immunity to a future infection, this risk is low. See Wajnberg A,

Mansour M, Leven E, et al., “Humoral immune response and prolonged PCR positivity

in a cohort of 1,343 SARS-CoV 2 patients in the New York City region,” posted May 5,

2020 (available at https://www.medrxiv.org/content/10.1101/2020.04.30.20085613v1) (last

accessed May 28, 2020). Thus, the Court considers this justification for temporary

release to be relatively weak.

                                 PROPOSED RELEASE PLAN

       The Court’s denial of Defendant’s motion is further bolstered by concerns with

his proposed release plan. Defendant asks to be released to his partner’s mother, Luz

Marcia Rohan. See doc. 26 at 8. It is unclear how close a relationship Defendant has with

Ms. Rohan. Regardless, it will place him in close contact with his partner, Ms. Rohan’s



                                             7
        Case 2:20-mj-01031-GBW Document 31 Filed 05/29/20 Page 8 of 9



daughter. Given that his partner has admitted illicit drug use, this contact will not assist

Defendant in avoiding his own drug use. See doc. 6 at 2, 3. Furthermore, the alleged

conduct that led to Defendant’s instant charges give the Court grave concern that

Defendant would comply with mere court orders. In addition to the normal concerns

regarding pretrial condition violations, Defendant’s COVID-19 positive status means

that violations of any order to remain at home would expose other members of the

pubic. Finally, due to the pandemic, pretrial supervision, including drug testing and

drug counseling, is significantly reduced. Consequently, such supervision is currently

less effective at deterring and detecting violations of conditions. For all these reasons,

the Court is even more persuaded that no condition or combination of conditions of

release will reasonably assure the safety of others and the community, and Defendant’s

appearance as required.

       In support of temporary release, Defendant points to United States v. Fernando

Ronquillo-Burgos, 1:19-cr-04658-JCH, Doc. 41 (D.N.M. Apr. 24, 2020). The Court is

unpersuaded. The differences between Mr. Ronquillo-Burgos’s case and Defendant’s

case are numerous and material. For just a few examples, Mr. Ronquillo-Burgos is: (i)

substantially older (60 years old versus 18 years old); (ii) suffers from multiple

conditions which increase his risk to COVID-19 complications; and (iii) is not charged

with discharging a firearm in furtherance of a drug trafficking crime. Moreover, Mr.

Ronquillo-Burgos’s release order was based on an attempt to avoid infection, not a



                                             8
        Case 2:20-mj-01031-GBW Document 31 Filed 05/29/20 Page 9 of 9



response to an inmate already infected. For these reasons, the Court does not find Mr.

Ronquillo-Burgos’s release under §3142(i) persuasive to Defendant’s request.

      The Court finds that Defendant has failed to overcome his burden to establish a

compelling reason for his release under §3142(i). WHEREFORE, Defendant Oller’s

Motion to Reconsider Detention Order and Set Conditions of Release (doc. 26) is

DENIED.

      IT IS SO ORDERED.




                                        _____________________________________
                                        GREGORY B. WORMUTH
                                        UNITED STATES MAGISTRATE JUDGE




                                           9
